DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.

Response to Arguments
Applicant's arguments, with respect to Specification, see p.3, filed on 18 August 2021 have been fully considered and are persuasive.  The previous Specification Objection is withdrawn and the amended specification has been entered.
, see p.14, filed on 18 August 2021 have been fully considered and are persuasive.  The previous Double Patenting is held in abeyance until the claims are otherwise in condition for allowance.
Applicant’s arguments, see p.11-14, filed on 18 August 2021, with respect to the rejection(s) of Claim(s) 1-33 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended Claim(s) 1/29 is/are now rejected under 35 USC §103 as being unpatentable over Rozenberg et al. (US 2018/0082414 A1) in view of Freeman (US 2015/0199802 A1), Cope (US 2016/0334778 A1) and Settino (US 2013/0290052 A1).  Settino discloses the added limitation of the context including an identification of steps completed prior to the current stage, a second identification of steps for completion during the current stage, and a third identification of next steps to be completed after the current stage ([0124]) in Claim 1 and 29.  The newly amended Claim(s) 23 is now rejected under 35 USC §103 as being unpatentable over Rozenberg et al. (US 2018/0082414 A1) in view of Freeman (US 2015/0199802 A1), Cope (US 2016/0334778 A1) and Deans et al. (US 2012/0136470 A1).  Deans discloses the limitation of the quality report including an overall stage assessment that identifies a grade for the current stage of the assembly process, the grade identifying a quality of the current stage of the assembly process ([0038]-[0040]).  See detailed rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-21, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2018/0082414 A1) in view of Freeman (US 2015/0199802 A1), Cope (US 2016/0334778 A1) and Settino (US 2013/0290052 A1).
Regarding Claim 1, Rozenberg discloses a method ([0002]: The present invention generally relates to the fields of digital inspection of construction, building and manufacturing and of object-model verification. More specifically, the present invention relates to methods, circuits, assemblies … ) for performing automated supervision and inspection of an assembly process, the method being implemented using a computer system and comprising:
generating sensor data at an assembly site using a sensor system positioned relative to the assembly site ([0007]: One or more sensors, including a camera, of a computerized device may be utilized to digitize a scene of a construction site within which a user of the device is present); 

identifying, by the computer system, a current stage of an assembly process for building the assembly based on similar features, objects, and/or scene characteristics identified in both and matched ([0083]: The 3-dimensional models may include construction site feature and object parameters of various construction sites and of various construction stages thereof. The comparison of the scene features/objects to the models may be utilized for self-localization of the scene digitizer (e.g. mobile computerized device) and its user, at a specific site, at a specific location within the site, at a specific stage (e.g. construction stage--current, prior, or upcoming) of the works performed/to-be-performed at the site and/or at a specific orientation and thus viewing angle position--based on similar features, objects and/or scene characteristics identified in both and matched);
identifying, by the computer system, a context for the current stage ([0019]: Having previously identified the construction stage, specific textural features of partially-built objects (e.g. before pouring concrete, iron bars should appear on the wall/floor to be casted) and properties of the objects from the respective 3-dimensional model of the building (e.g. the wall object is expected to be flat and not curved) the completed look of the object in a later or completed stage may be deducted.  Also see [0086]: The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects); and 
generating, by the computer system, a quality report for the assembly using t([0087]: A scene inspection result logger, in accordance with some embodiments, may record the registered differences and deltas between parallel objects, within the scene objects and the objects in the matching model, to a communicatively associated/networked database(s). The results of the comparison may be used as a reference for augmentation and presentation of the object differences and deltas to system users).
Rozenberg fails to explicitly recite generating, by the computer system, a three-dimensional global map for the assembly site and an assembly being built at the assembly site using the sensor data and identifying the current stage of the assembly process based on the three-dimensional global map and generating the quality report using the three-dimensional global map.
However Freeman discloses it had been known to a person skilled in the art before the effective filing date of the claimed invention to generate, by the computer system, a three-dimensional global map for the assembly site and an assembly being built at the assembly site using the sensor data ([0026]-[0027]: In the exemplary implementation, 3D model 228 is generated by extracting point clouds 230 of aircraft 102 from the 2D images of the reference set and the sensed set captured by visual imaging devices 222 (shown in FIG. 4) …).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Freeman into that of Rozenberg and to generate, by the computer system, a three-dimensional global map for the assembly site and an assembly being built at the assembly site using the sensor data  and to identify the current stage of the assembly process based on the three-dimensional global map and to generate the quality report using the three-dimensional global map in order to perform an automatic visual inspection ([0003]: automate visual inspection techniques for known aircraft) during aircraft manufacturing and service process as taught by Freeman ([0014]: implementations of the disclosure may be described in the context of an aircraft manufacturing and service method 100).
Rozenberg modified by Freeman fails to explicitly disclose the quality report including an overall stage assessment that indicates a quality of the current stage of the assembly process.
However Cope, in the same field of endeavor, disclose the quality report including an overall stage assessment that indicates a quality of the current stage of the assembly process (Fig.8 and [0070]: FIG. 8 shows another example embodiment of a management aspect of the browser-based inspection system for manufacturing items and conducting field inspections according to the present disclosure. Graphical user interface 800 of FIG. 8 shows an aggregated list of overall inspection results that may be an example of what may be available by selection of 710 of FIG. 7.  [0071]: In another aspect of the present disclosure, detailed manufacturing process step specification requirements and standards such as shown for inspection characteristic numbers 1, 2, and 3 in list 803 may display a determination of whether the inspection assessments have passed or failed the specification standard or engineering requirement without necessarily showing specific measurement results).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Cope into that of Rozenberg modified by Freeman and to include an overall stage assessment that indicates a quality of the current stage of the assembly process in order to share the summary inspection results with an operator, a co-worker, a customer, a partner, a supplier or an auditor as taught by Cope ([0072]).
Rozenberg as modified fails to disclose the context including an identification of steps completed prior to the current stage, a second identification of steps for completion during the current stage, and a third identification of next steps to be completed after the current stage.
However Settino discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a context including an identification of steps completed prior to the current stage, a second identification of steps for completion during the current stage, and a third identification of next steps to be completed after the current stage ([0125]: a report is generated for the renovation task(s). The report may be …, a status report (e.g., reporting on the completion status of the task(s)), a milestone report (e.g., reporting on the completion of a component of the task(s) or reporting on the status upon reaching a milestone such as the end of the preferred time period) or any other suitable report). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Settino into that of Rozenberg as modified and to add the limitation of the context including an identification of steps completed prior to the current stage, a second identification of steps for completion during the current stage, and a third identification of next steps to be completed after the current stage in order to provide a way for management to track the project progress.  

Regarding Claim 2, Rozenberg discloses In some embodiments, input/output or I/O devices (including but not limited to keyboards, displays, pointing devices, etc.) may be coupled to the system either directly or through intervening I/O controllers. In some embodiments, network adapters may be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote printers or storage devices, for example, through intervening private or public networks ([0055]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Rozenberg and to send, by the computer system, the quality report to at least one remote device over at least one communications link for viewing by at least one human operator in order to support remote inspection/audition when an on-site option is not available, e.g. in the midst of a pandemic.

9, Rozenberg further discloses detecting, by the computer system, a plurality of objects using the three-dimensional global map; and matching, by the computer system, at least a portion of the plurality of objects to parts for the assembly using at least one of images of the parts or models of the parts, wherein the portion of the plurality of objects matched to the parts is a plurality of matched objects ([0079]: A vector model processor, in accordance with some embodiments, may include a visual object generator, for identifying objects in the digitized scene based on the detected and extracted features.  [0080]: The vector model processor receives digitized scene data and scene features' parameters. By referencing a construction object examples database the shown visual object generator estimates which construction related objects, which are-based-on/include the features, or a subset of the features, for which parameters were received--are present in the digitized scene. The shown object identification engine uses the estimated scene present object data to try and identify similar matching objects within a 3D construction site model corresponding to the viewed scene).

Regarding Claim 10, Rozenberg discloses detecting, by the computer system, a plurality of site elements within the three-dimensional global map; and identifying, by the computer system, the current stage of the assembly process based on the plurality of matched objects and the plurality of site elements ([0102]: As the construction stage has been previously identified, specific textural features (e.g. before pouring concrete iron bars should show) of the partially built object and properties of the object from the 3D model of the building (e.g. the wall object is expected to be flat and not curved) are collectively utilized to complete the partially built object (e.g. generate data for presentation of the completed wall); properties of neighboring objects may also be examined and knowledge in regard to the object of interest, derived therefrom.  Also see Fig.10 notice the ladder in the scene).

Regarding Claim 11, Rozenberg discloses determining, by the computer system, at least one of a plurality of locations or a plurality of orientations for the plurality of matched objects with respect to a reference coordinate system for the assembly site; and 
determining, by the computer system, the current stage of the assembly process based on an identification of the plurality of matched objects and the at least one of the plurality of locations or the plurality of orientations for the plurality of matched objects ([0007]: Extracted features and/or construction associated objects derived therefrom, identified within one or more of the 3-dimensional construction site models may indicate the specific construction site within which the computerized device user is present, the location of the computerized device user within the site and the orientation of the computerized device at that location.  [0079]: The identified objects may be used as: a reference for self-localization of the scene digitizer at a specific construction site, at a specific building stage, location and/or orientation within the construction site; and/or for construction inspection reference.  Also see [0083]: The comparison of the scene features/objects to the models may be utilized for self-localization of the scene digitizer (e.g. mobile computerized device) and its user, at a specific site, at a specific location within the site, at a specific stage (e.g. construction stage--current, prior, or upcoming) of the works performed/to-be-performed at the site and/or at a specific orientation and thus viewing angle position--based on similar features, objects and/or scene characteristics identified in both and matched).

Regarding Claim 12, Rozenberg discloses determining, by the computer system, the context for the current stage of the assembly process using context information stored in a data repository, wherein the context includes at least one of a nominal condition for the assembly at the current stage, a nominal condition for each part expected to be present at the current stage, selected tolerances for the nominal condition for the assembly at the current stage, an identification of steps completed prior to the current stage ([0019]: Having previously identified the construction stage, specific textural features of partially-built objects (e.g. before pouring concrete, iron bars should appear on the wall/floor to be casted) and properties of the objects from the respective 3-dimensional model of the building (e.g. the wall object is expected to be flat and not curved) the completed look of the object in a later or completed stage may be deducted.  Also see [0086]: The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects).

Regarding Claim 13, Rozenberg discloses generating, by the computer system, a matching assessment that indicates whether one or more of the plurality of objects detected is unable to be matched to a corresponding part and whether one or more of the plurality of matched objects does not match a part that is expected to be present at the current stage of the assembly process ([0091]: generating, by the computer system, a matching assessment that indicates whether one or more of the plurality of objects detected is unable to be matched to a corresponding part and whether one or more of the plurality of matched objects does not match a part that is expected to be present at the current stage of the assembly process.  Also see Fig.11A/B and Fig.12A/B).

Regarding Claim 14, Rozenberg discloses generating, by the computer system, a location assessment that indicates whether each of the plurality of matched objects has been assembled in a correct or incorrect location based on the context for the current stage of the assembly process ([0091] see above and Fig.11A/B and Fig.12A/B).

Regarding Claim 15, Rozenberg discloses generating, by the computer system, an inconsistency assessment that indicates whether any features have been identified and whether any identified features are outside of selected tolerances, wherein a feature is selected from one of a crack, a dent, a twist, or a surface level feature ([0116]: According to some embodiments, the system may augment representations of between construction plans and an actual viewed/sensed given construction status, on the display/screen of the mobile device. The representations of inconsistencies may be augmented over the scene being captured by the camera and being presented (e.g. in real-time) on the display/screen of the mobile device.  Also see [0106]-[0107] and Fig.11A/B-12A/B).

Regarding Claim 16, Rosenberg discloses detecting, by the computer system, one or more features in the assembly using at least one three-dimensional comparison algorithm ([0007]: Features and feature sets in the digitized scene may be extracted and compared to features within a set of 3-dimensional construction site models stored on a communicatively associated/networked database(s)).

Regarding Claim 17, Rosenberg discloses generating, by the computer system, guidance information for guiding a human operator during the assembly process based on the context for the current stage of the assembly process ([0091]: Object differences/errors/deltas may optionally be presented as a real-time visual overlay on the scene being displayed to the system user, optionally over the display of the mobile computerized device.  [0092]: the scene objects `later stage` data database is referenced in order to generate rendering instructions for the visual augmentation of later construction stage object details. Generated rendering instructions are relayed to the mobile device graphic/display processor for presentation on the screen of the mobile device).

18-19, Rosenberg discloses generating, by the computer system, current stage guidance for use by the human operator to perform one or more tasks during the current stage of the assembly process and generating, by the computer system, next stage guidance for use by the human operator to perform one or more tasks during a next stage of the assembly process ([0090]-[0092].  Also see Fig.11A/B and [0106]-[0107]).

Regarding Claim 20, Rosenberg discloses displaying, by the computer system, the guidance information on a display system positioned relative to the assembly site (Fig.11B notice the displaying of AC VENT and [0106]-[0107]).

Regarding Claim 21, Rosenberg discloses storing, by the computer system, the quality report as part of a record corresponding to the current stage of the assembly process in a data repository to thereby build a history of records for the assembly process ([0016]: A scene inspection result logger, in accordance with some embodiments, may record the registered differences and deltas between parallel objects, within the scene objects and the objects in the matching model, to a communicatively associated/networked database(s)).

Regarding Claim 29, Claim 29 is/are in similar scope to Claim 1 except in the format of “system”.  Therefore the rejection to Claim 1 is/are also applied to Claim 29.

31, Rozenberg modified by Freeman discloses wherein the computer system identifies the current stage of the assembly process using the three-dimensional global map (Freeman: [0026]-[0027]) and assembly information stored in a data repository (Rozenberg [0083]).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 32, Rozenberg discloses wherein the assembly information includes at least one of a part images library, a part models library, assembly process flow data, assembly site model data, assembly model data, assembly video data, or feature data ([0007]: Features and feature sets in the digitized scene may be extracted and compared to features within a set of 3-dimensional construction site models stored on a communicatively associated/networked database(s)).

Regarding Claim 33, Rozenberg discloses wherein the context includes at least one of a nominal condition for the assembly at the current stage, a nominal condition for each part expected to be present at the current stage, selected tolerances for the nominal condition for the assembly at the current stage, an identification of steps completed prior to the current stage, an identification of steps to be completed during the current stage, or an identification of steps to be completed after the current stage ([0019]: Having previously identified the construction stage, specific textural features of partially-built objects (e.g. before pouring concrete, iron bars should appear on the wall/floor to be casted) and properties of the objects from the respective 3-dimensional model of the building (e.g. the wall object is expected to be flat and not curved) the completed look of the object in a later or completed stage may be deducted.  Also see [0086]: The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects).

Claims 3-4 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2018/0082414 A1) in view of Freeman (US 2015/0199802 A1), Cope (US 2016/0334778 A1) and Settino (US 2013/0290052 A1) as applied to Claims 1 and 29 above, and further in view of Cobb et al. (US 2015/0314891 A1).
Regarding Claim 3, Rosenberg discloses using depth sensors to obtain point cloud ([0004]: Those methods for capturing physical spatial data and verification include the use of human inspection of captured images from cameras and depth sensors data (point cloud, mesh, etc.).  In addition, Cobb discloses a method for maintaining a selected configuration for a structure during a manufacturing process for forming a product using the structure is provided ([0011]).  Cobb discloses Depending on the implementation, metrology system 910 may comprise at least one of an indoor global positioning system, an optical positioning system, a radio frequency positioning system, an acoustic positioning system, a laser tracker, a vision system, a motion capture system, a laser radar system, or a photogrammetry system. Each of these systems may be comprised of any number of sensor devices configured to provide metrology data ([0140]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Cobb into that of Rozenberg as modified and to add the limitation of generating three-dimensional data for the assembly site and the assembly using at least one of a light detection and ranging sensor, a radar sensor, a sonar sensor, or a stereo camera positioned relative to the assembly site and the assembly at the assembly site in order to assist assembling of an aircraft structure as taught by Cobb ([0007]: Manufacturing aircraft structures may be a complex and time-consuming process. For example, the manufacturing of a wing, fuselage, or some other type of aircraft structure may require the assembly of hundreds, thousands, or tens of thousands of parts. During the assembly of an aircraft structure, one or more components used to form the aircraft structure may need to be held in certain positions relative to each other such that operations may be performed on these components).

Regarding Claim 4, Rozenberg as modified discloses wherein generating, by the computer system, the three-dimensional global map comprises: generating, by the computer system, a three-dimensional point cloud of the assembly site and the assembly being built at the assembly site using the three-dimensional data (Rozenberg [0004]: Methods used today for object-model verification enable a one to one verification in which all of the relevant digital object parts are captured in the actual physical environment. Those methods for capturing physical spatial data and verification include the use of human inspection of captured images from cameras and depth sensors data (point cloud, mesh, etc.).  Freeman [0004]: … generate a three-dimensional model of the object from the extracted point clouds, … ). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 30, Rosenberg discloses using depth sensors to obtain point cloud ([0004]: Those methods for capturing physical spatial data and verification include the use of human inspection of captured images from cameras and depth sensors data (point cloud, mesh, etc.).  In addition, Cobb discloses a method for maintaining a selected configuration for a structure during a manufacturing process for forming a product using the structure is provided ([0011]).  Cobb discloses Depending on the implementation, metrology system 910 may comprise at least one of an indoor global positioning system, an optical positioning system, a radio frequency positioning system, an acoustic positioning system, a laser tracker, a vision system, a motion capture system, a laser radar system, or a photogrammetry system. Each of these systems may be comprised of any number of sensor devices configured to provide metrology data ([0140]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Cobb into that of Rozenberg as modified and to include at least one of a light detection and ranging sensor, a radar sensor, a sonar sensor, or a stereo camera and wherein the sensor system generates three- dimensional data in order to assist assembling of an aircraft structure as taught by Cobb ([0007]: Manufacturing aircraft structures may be a complex and time-consuming process. For example, the manufacturing of a wing, fuselage, or some other type of aircraft structure may require the assembly of hundreds, thousands, or tens of thousands of parts. During the assembly of an aircraft structure, one or more components used to form the aircraft structure may need to be held in certain positions relative to each other such that operations may be performed on these components).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2018/0082414 A1) in view of Freeman (US 2015/0199802 A1), Cope (US 2016/0334778 A1) and Settino (US 2013/0290052 A1) as applied to Claim 4 above, and further in view of Kofman et al. (US 6,542,249 B1).
Regarding Claims 5-7, Rozenberg discloses methods for capturing physical spatial data and verification include the use of human inspection of captured images from cameras and depth sensors data (point cloud, mesh, etc.) ([0004]).  But Rozenberg fails to explicitly recite clustering, by the computer system, points in the three-dimensional point cloud to form a set of surface patches and fitting, by the computer system, the set of surface patches with surfaces in a three-dimensional model of the assembly site and the assembly being built at the assembly site.
However Kofman, in the same field of endeavor (col.1 lines 9-12: a method and apparatus to generate three-dimensional (3-D) coordinates of points of a surface, as well as a 3-D model of an object or scene), discloses clustering, by the computer system, points in the three-dimensional point cloud to form a set of surface patches, fitting, by the computer system, the set of surface patches with surfaces in a three-dimensional model of the assembly site and the assembly being built at the assembly site and fitting, by the computer system, the set of surface patches with the surfaces in the three-dimensional model using at least one of radial basis functions, spline approximations, or mesh interpolations (col.16 lines 44-47: The fitting of a surface to the points of the acquired 45 profiles can be done in numerous ways known in the art. Parametric surfaces such as Bezier and B-Spline surfaces are most common although others may be used.  A single surface patch may be fit to all points of a view, or alternatively, separate surface patches may be used fit to any number of a subset of points of the view).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kofman into that of Rosenberg as modified and to cluster, by the computer system, points in the three-dimensional point cloud to form a set of surface patches in order to generate three-dimensional (3-D) coordinates of points of a surface, as well as a 3-D model of an object or scene as taught by Kofman (col.1 lines 9-12).

Regarding Claim 8, Kofman further discloses organizing, by the computer system, the set of surface patches that have been fitted to the surfaces in the three-dimensional model into the three-dimensional global map (col.23 lines 25-30: Alternatively, the 3-D points may be saved in VRML format and displayed, for example, as a cloud of points, as profiles, or as surfaces, using CosmoTM produced by Silicon Graphics, Inc., Mountain View, Calif., U.S.A. The complete set of end-user algorithms, excluding only the factory-used calibration, for profile acquisition, 3-D reconstruction, registration and view sequence integration (Algorithms 2-5), would be run automatically as one computer program.  Note Kofman teaches Algorithm 4 involves one of three techniques developed to register two adjacent range-image views. All three techniques take advantage of the small sensor-head movement between views, involve surface fitting to the points of the profiles of each view, and use local searches around points to match points of the two views, see col.15 lines 20-25).  The same reason to combine as taught in Claim 5-7 is incorporated herein.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 2015/0199802 A1), Cope (US 2016/0334778 A1) and Settino (US 2013/0290052 A1) as applied to Claim 21 above, and further in view of Case et al. (US 2012/0327215 A1).
Regarding Claim 22, Rozenberg discloses determining, by the computer system, whether the quality report for the current stage of the assembly process indicates that an issue of interest is present ([0017]: An error indicator unit (e.g. an augmented reality rendering unit), in accordance with some embodiments, optionally and/or partially implemented on/as-part-of a mobile computerized device, may indicate detected errors/differences between parallel objects and/or object sets, found within both the scene objects and the objects in the matching model).  But Rozenberg as modified fails to disclose rolling back through the history of records, via the computer system, in a reverse order to identify a root cause of the issue of interest.
However Case, in the same field of endeavor, discloses rolling back through the history of records, via the computer system, in a reverse order to identify a root cause of the issue of interest ([0049]: To facilitate improved root cause failure analysis, inspection program 73 can provide images of circuit board 10 to the defect review subsystem of AOI machine 120 that were captured by optical inspection sensors 130, 132, and 134 at the various stages of the assembly process and in the region of the defect identified by AOI machine 120. These images help narrow the list of potential assembly error sources and speed up root cause failure analysis).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Case into that of Rozenberg as modified and to determine, by the computer system, whether the quality report for the current stage of the assembly process indicates that an issue of interest is present; and roll back through the history of records, via the computer system, in a reverse order (it would have been obvious to a POSITA to support forward and reverse order to identify since it is easy for an inspector to miss some information especially when the inspector is in hurry) to identify a root cause of the issue of interest in order to narrow the list of potential assembly error sources and speed up root cause failure analysis as taught by Case as cited above.

Claims 23-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2018/0082414 A1) in view of Freeman (US 2015/0199802 A1), Cope (US 2016/0334778 A1) and Deans et al. (US 2012/0136470 A1).
Regarding Claim 23, Rozenberg discloses a method ([0002]: The present invention generally relates to the fields of digital inspection of construction, building and manufacturing and of object-model verification. More specifically, the present invention relates to methods, circuits, assemblies … ) for performing automated supervision and inspection of an assembly process, the method being implemented using a computer system and comprising: 
generating sensor data at an assembly site using a sensor system positioned relative to the assembly site ([0007]: One or more sensors, including a camera, of a computerized device may be utilized to digitize a scene of a construction site within which a user of the device is present);   

identifying, by the computer system, a current stage of an assembly process for building an assembly at the assembly site using ([0083]: The 3-dimensional models may include construction site feature and object parameters of various construction sites and of various construction stages thereof. The comparison of the scene features/objects to the models may be utilized for self-localization of the scene digitizer (e.g. mobile computerized device) and its user, at a specific site, at a specific location within the site, at a specific stage (e.g. construction stage--current, prior, or upcoming) of the works performed/to-be-performed at the site and/or at a specific orientation and thus viewing angle position--based on similar features, objects and/or scene characteristics identified in both and matched); 
identifying, by the computer system, a context for the current stage ([0019]: Having previously identified the construction stage, specific textural features of partially-built objects (e.g. before pouring concrete, iron bars should appear on the wall/floor to be casted) and properties of the objects from the respective 3-dimensional model of the building (e.g. the wall object is expected to be flat and not curved) the completed look of the object in a later or completed stage may be deducted.  Also see [0086]: The comparison of the scene objects to the objects in the matching model may be utilized for registering differences and deltas between parallel objects in the two, indicative of non-complete, erroneously completed and/or prior to schedule complete objects); 
generating, by the computer system, a quality report corresponding to the current stage of the assembly process based on ([0087]: A scene inspection result logger, in accordance with some embodiments, may record the registered differences and deltas between parallel objects, within the scene objects and the objects in the matching model, to a communicatively associated/networked database(s). The results of the comparison may be used as a reference for augmentation and presentation of the object differences and deltas to system users); and 
storing, by the computer system, a record corresponding to the current stage of the assembly process in the data repository to thereby build a history of records for the assembly process, wherein the record includes at least one of the three-dimensional global map, at least a portion of the sensor data, or the quality report ([0016]: A scene inspection result logger, in accordance with some embodiments, may record the registered differences and deltas between parallel objects, within the scene objects and the objects in the matching model, to a communicatively associated/networked database(s)).
Rozenberg fails to explicitly recite generating, by the computer system, a three-dimensional global map for the assembly site and an assembly being built at the assembly site using the sensor data and identifying the current stage of the assembly process using the three-dimensional global map and generating the quality report based on the three-dimensional global map.
However Freeman discloses it had been known to a person skilled in the art before the effective filing date of the claimed invention to generate, by the computer system, a three-dimensional global map for the assembly site and an assembly being built at the assembly site using the sensor data ([0026]-[0027]: In the exemplary implementation, 3D model 228 is generated by extracting point clouds 230 of aircraft 102 from the 2D images of the reference set and the sensed set captured by visual imaging devices 222 (shown in FIG. 4) …).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Freeman into that of Rozenberg and to generate, by the computer system, a three-dimensional global map for the assembly site and an assembly being built at the assembly site using the sensor data  and to identify the current stage of the assembly process using the three-dimensional global map and to generate the quality report based on the three-dimensional global map in order to perform an automatic visual inspection ([0003]: automate visual inspection techniques for known aircraft) during aircraft manufacturing and service process as taught by Freeman ([0014]: implementations of the disclosure may be described in the context of an aircraft manufacturing and service method 100).
Rozenberg as modified fails to expressly disclose the quality report including an overall stage assessment that identifies a grade for the current stage of the assembly process, the grade identifying a quality of the current stage of the assembly process.
However Deans, in the same field of endeavor, discloses including a quality report and the quality report including an overall stage assessment that identifies a grade for the current stage of the assembly process, the grade identifying a quality of the current stage of the assembly process ([0038]-[0040]: In a further alternative a method of controlling a series of production steps in a manufacturing production line for the manufacture of photovoltaic products, includes the steps of: (a) at predetermined production steps, receiving grading information associated with a photovoltaic product in the production line at that step, (b) using the grading information to allocate a grade to the product, the grade indicative of whether the product is within predetermined tolerances for that step).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Deans into that of Rozenberg as modified and to add the limitation of the quality report including an overall stage assessment that identifies a grade for the current stage of the assembly process, the grade identifying a quality of the current stage of the assembly process for a better quality control.

Regarding Claim 24, Rozenberg discloses determining, by the computer system, whether the quality report for the current stage of the assembly process indicates that at least one issue of interest is present ([0017]: An error indicator unit (e.g. an augmented reality rendering unit), in accordance with some embodiments, optionally and/or partially implemented on/as-part-of a mobile computerized device, may indicate detected errors/differences between parallel objects and/or object sets, found within both the scene objects and the objects in the matching model), wherein the at least one issue of interest is selected from one of an improper part, an improper part location, an improper orientation, a crack, a dent, a twist, and a surface inconsistency ([0116]: According to some embodiments, the system may augment representations of between construction plans and an actual viewed/sensed given construction status, on the display/screen of the mobile device. The representations of inconsistencies may be augmented over the scene being captured by the camera and being presented (e.g. in real-time) on the display/screen of the mobile device.  Also see [0106]-[0107] and Fig.11-12A/B).

Regarding Claims 26-27, Rozenberg discloses generating, by the computer system, at least one of current stage guidance or next stage guidance for use by a human operator during the assembly process and displaying, by the computer system, the at least one of the current stage guidance or the next stage guidance on a display system ([0090]-[0092], [0106]-[0107] and Fig.11-12A/B).

Regarding Claim 28, Rozenberg as modified discloses presenting, by the computer system, at least a portion of the quality report on a display system to inform a human operator of the quality report (Rozenberg [0018]: Object differences/errors/deltas may optionally be presented as a real-time visual overlay on the scene being displayed to the system user, optionally over the display of the mobile computerized device), wherein the overall stage assessment includes a grade that indicates how the current stage has progressed with respect to selected tolerances (Cope: Fig.8 and [0070].  Notice the overall stage assessments indicates pass or fail grade).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rozenberg et al. (US 2018/0082414 A1) in view of Freeman (US 2015/0199802 A1), Cope (US 2016/0334778 A1) and Deans et al. (US 2012/0136470 A1) as applied to Claim 24 above, and further in view of Case et al. (US 2012/0327215 A1).
Regarding Claim 25, Rozenberg as modified fails to disclose rolling back through the history of records, via the computer system, to identify a root cause of the at least one issue of interest.
However Case, in the same field of endeavor, discloses rolling back through the history of records, via the computer system, to identify a root cause of the at least one issue of interest ([0049]: To facilitate improved root cause failure analysis, inspection program 73 can provide images of circuit board 10 to the defect review subsystem of AOI machine 120 that were captured by optical inspection sensors 130, 132, and 134 at the various stages of the assembly process and in the region of the defect identified by AOI machine 120. These images help narrow the list of potential assembly error sources and speed up root cause failure analysis).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Case into that of Rozenberg as modified and to roll back through the history of records, via the computer system, to identify a root cause of the issue of interest in order to narrow the list of potential assembly error sources and speed up root cause failure analysis as taught by Case as cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613